DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of group I, species I and claims 1 – 13 in the reply filed on 07/26/2022 is acknowledged.
Claims 14 – 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/26/2022.
Applicant’s election of Group I, Species I and claims 1 – 13 in the reply filed on 07/26/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,821,494 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are thus much specific. Thus the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 7, 8, 10, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the shaft" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
For the sake of examination, the shaft is interpreted as referring to an elongated portion of the instrument.
Claim 7 recites the limitation "the shaft" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
For the sake of examination, the shaft is interpreted as referring to an elongated portion of the instrument.
Claim 11 recites the limitation "the shaft" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
For the sake of examination, the shaft is interpreted as referring to an elongated portion of the instrument.
In claim 10, the recitation of “when the instrument forms a bore hole” makes the claim unclear and vague as for not specifying making a hole in what or how, clarification is requested.
For the sake of examination, the preceding limitation is interpreted as referring when the instrument is in use.
The various recitations of “the instrument”, i.e. in claims 6 – 8 and 11 – 12, make the claims unclear and vague, as for not specifying if “the instrument” refers to the “surgical instrument” or to the “instrument body”, clarification is requested.
For the sake of examination, “the instrument” in the dependent claims is interpreted as referring to the “instrument body”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1 – 8, 11 and 13 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Verbeek (US Pub. 2011/0034764 A1).

    PNG
    media_image1.png
    503
    625
    media_image1.png
    Greyscale

Claim 1, Verbeek discloses a surgical instrument [abstract, Fig.17 to Verbeek above] comprising: 
an instrument body including a shaft having a distal end, a proximal end and a length therebetween [defined by at least a body portion of the inner cylinder having part 143, having at least two portions by 141 and 145, defining distal and proximal ends, and a length extending therebetween]; and 
a bushing [defined by at least portion of outer cylinder having part 163] including a cannulation extending along a length of the bushing from a proximal end to a distal end [being an outer cylinder for receiving an inner cylinder, and extending along a length between two portions by 162 and 164, defining distal and proximal ends], at least one flexible portion along the length [at least a portion by 162], and at least one solid portion along the length [at least a portion by 163], wherein the distal end of the bushing is configured to compress in a proximal direction [wherein bending at least a distal portion of 162 compresses the slits defined therein].  
Claims 2 – 8, 11 and 13, Verbeek discloses the limitations of claim 1, as above, and further, Verbeek discloses (claim 2) the distal end of the bushing is slideable along a portion of the length of the shaft [at least a portion by 162 is configured to slide along at least a portion by 153 or 143, ¶57]; (claim 3) wherein the at least one flexible portion is a spring portion [at least a flexible portion by 162 having a plurality of slits and exhibiting a degree of elasticity, define a portion of a spring]; (claim 4) wherein the at least one flexible portion comprises a plurality of flexible portions [at least a portion by 162 and another portion by 164]; (claim 5) wherein each of the flexible portions is separated by a solid portion [at least a rigid portion by 163, ¶57]; (claims 6 – 7 and 13)  wherein the instrument is configured to be positioned through a cannulated guide; wherein the cannulated guide has a length and a curved portion along at least a portion of its length, wherein the bushing and the shaft of the instrument are adapted to pass through the curved portion of the cannulated guide; and wherein the bushing is configured to compress proximally as the bushing moves through the curved portion of the guide [with the understanding that the cannulated guide having a length and curved portion is not positive recitation of the claimed instrument, the office is of the position that the instrument disclosed by Verbeek exhibits substantially identical structure to that claimed, and therefore inherently capable of performing the claimed function, i.e. to be positioned through a cannulated guide and to compress proximally as it curves]; (claim 8) wherein the bushing is configured to dampen a force exerted proximally by the instrument [the bushing disclosed by Verbeek exhibits substantially identical structure to that claimed, and is therefore inherently capable of performing the claimed functions, i.e. dampen exerted force at least due to the flexible portions]; (claim 11) wherein the proximal end of the bushing has an inner diameter to minimize proximal movement of the bushing on the shaft of the instrument [due to the diameter difference, ¶58].  
Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Harms et al. (US Pub. 2005/0203519 A1).
Claim 1, Verbeek discloses a surgical instrument [abstract, Figs.1 – 7] comprising: 
an instrument body including a shaft having a distal end, a proximal end and a length therebetween [defined by at least a body portion of element 109, having at least two portions by 110 and 111, defining distal and proximal ends, and a length extending therebetween]; and 
a bushing [defined by at least portion of element 100] including a cannulation extending along a length of the bushing from a proximal end to a distal end [being an outer element for receiving an inner element, and extending along a length between two portions by 104 and 121, defining distal and proximal ends], at least one flexible portion along the length [at least a portion by 105], and at least one solid portion along the length [at least a portion by 103], wherein the distal end of the bushing is configured to compress in a proximal direction [wherein bending at least a distal portion of 105 compresses the slits defined therein].  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9 – 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Verbeek (US Pub. 2011/0034764 A1). 
Claims 9 – 10, Verbeek discloses the limitations of claim 4, as above, and further, Verbeek discloses (claim 9) wherein the plurality of flexible portions are spring portions including a first spring portion having a first spring constant and a second spring portion having a second spring constant, and wherein the flexibility of the flexible portion can be controlled for the intended use [¶36, wherein the flexibility can be controlled by number of slits and/or angle of slits with respect to the axial direction]; (claim 10) wherein when the instrument forms a bore hole, the spring portions compress sequentially [the instrument disclosed by Verbeek exhibits substantially identical structure to that claimed, and is therefore inherently capable of performing the claimed functions, i.e. the flexible portion to compress sequentially when in use].
Verbeek does not explicitly disclose wherein the second spring constant is different from the first spring constant. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the flexible portions having different spring constant in view of Verbeek’s teaching in order to provide each flexible portion to have a desired degree of flexibility for the intended use, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Verbeek (US Pub. 2011/0034764 A1) in view of Burley et al. (US Pub. 2013/0296864 A1).
Claim 12, Verbeek does not explicitly disclose wherein the instrument is a drill.
Burley teaches an analogous surgical instrument [abstract, Figs. 1 – 57] comprising a bushing [35] and an instrument being a drill [5].
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to construct the surgical instrument of Verbeek to have a drill insertable therethrough in view of Burley in order to facilitate cutting tissue at an angle offset from the angle of the approach [Burley, ¶17].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL S HANNA/Primary Examiner, Art Unit 3775